Citation Nr: 1621480	
Decision Date: 05/27/16    Archive Date: 06/08/16

DOCKET NO.  10-14 889	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUES

1.  Entitlement to an initial disability rating in excess 20 percent for degenerative disc disease at L4 to S1 since August 1, 2013.

2.  Entitlement to an initial disability rating in excess 10 percent for a left shoulder disability since August 1, 2013.

3.  Entitlement to an initial disability rating in excess 10 percent for a left hip disability since August 1, 2013.

4.  Entitlement to an initial disability rating in excess 10 percent for left elbow limitation of flexion since August 1, 2013.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Caylor, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1980 to October 1983 and from September 1990 to January 2008.  

This case is before the Board of Veterans' Appeals (Board) from July and October 2008 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, Pennsylvania.  The Board previously remanded the case for additional development in November 2012 and September 2014.  


FINDINGS OF FACT

1.  Since August 1, 2013, the Veteran's degenerative disc disease at L4 to S1 was not manifested by limitation of forward flexion of the thoracolumbar spine to 30 degrees or less; favorable or unfavorable ankylosis of the entire thoracolumbar spine; unfavorable ankylosis of the entire spine; or, intervertebral disc syndrome with incapacitating episodes having a total duration of at least 4 weeks during a 12-month period.

2.  The Veteran is right-handed; hence, her left elbow and left shoulder disabilities involve her minor upper extremity. 

3.  Since August 1, 2013, forward, the Veteran's left shoulder disability was not manifested by a limitation of motion to the shoulder level, midway between the side and shoulder level, or to 25 degrees from the side; nonunion of the clavicle and scapula with loose movement or dislocation of the clavicle or scapula; or, other impairment of the humerus.  

4.  Since August 1, 2013, forward, the Veteran's left hip disability was not manifested by a limitation of flexion to 30 or fewer degrees; or, limitation of abduction with motion lost beyond 10 degrees; or, a flail hip joint; or, malunion of the femur with moderate or marked hip disability; or, fracture of the shaft or anatomical neck of the femur; or, ankylosis of the hip.

5.  From August 1, 2013, forward, the Veteran's left elbow limitation of flexion was not manifested by a limitation of flexion to 90 or fewer degrees.  


CONCLUSIONS OF LAW

1.  The criteria for an initial disability rating in excess of 20 percent for degenerative disc disease at L4 to S1 since August 1, 2013, were not met.  38 U.S.C.A. §§ 1155, 5103, 5103A (West 2014); 38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5235-43 (2015). 

2.  The criteria for an initial disability rating in excess of 10 percent for a left shoulder disability order since August 1, 2013, were not met.  38 U.S.C.A. §§ 1155, 5103, 5103A; 38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5200-03 (2015).

3.  The criteria for an initial disability rating in excess of 10 percent for a left hip disability since August 1, 2013, were not met.  38U.S.C.A. §§ 1155, 5103, 5103A; 38C.F.R. §§ 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5250-55 (2015). 

4.  The criteria for an initial disability rating in excess of 10 percent for left elbow limitation of flexion since August 1, 2013, were not met.  38U.S.C.A. §§ 1155, 5103, 5103A; 38C.F.R. §§  4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5206 (2015).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Procedural Duties

The Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103A, 5107, 5126 (West 2014) provides VA's duties to notify and assist a claimant with development of a claim for compensation benefits.  See also 38 C.F.R. §§ 3.102, 3.159, 3.326 (2015); Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  VA's duty to notify was satisfied by a February 2008 letter.   VA's duty to assist was satisfied by proper assistance through obtaining medical records, along with scheduled VA examinations.  

Some of the VA examinations noted the Veteran's functional limitations and impairments, such as decreased range of motion due to pain and stiffness during flare-ups, but then found there was no functional impact on the Veteran's ability to perform any type of occupational task, such as standing and sitting; however, the Veteran will not be prejudiced by the adjudication of her case.  The examinations are otherwise largely adequate and, moreover, the Board has found the Veteran's own personal reports of her functional impairments, such as difficulty with prolonged lifting, sitting, standing and bending, credible and entitled to probative weight.  At a September 2011 Travel Board hearing the undersigned elicited relevant testimony and suggested evidence that would help the appellant.  While the record does not contain private treatment records from Dr. R from after August 1, 2013, the Veteran has not asserted that any additional records need to be obtained.  

II.  Disability Ratings

Disability evaluations are determined by applying the VA rating schedule, which is based on the average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Each service-connected disability is rated under criteria identified by Diagnostic Codes. 

A.  Degenerative Disc Disease at L4 to S1

The Veteran asserts that her degenerative disc disease at L4 to S1 is worse than the current disability rating reflects.  Service connection was granted in July 2008, and a 20 percent disability rating was assigned, effective February 1, 2008.  In September 2014, the Board denied entitlement to an initial disability rating in excess of 20 percent prior to July 31, 2013.

To receive a 40 percent rating for degenerative disc disease at L4 to S1 since August 1, 2013, the evidence must show that the disability is manifested by limitation of forward flexion of the thoracolumbar spine to 30 degrees or less; or, favorable or unfavorable ankylosis of the entire thoracolumbar spine; or, unfavorable ankylosis of the entire spine.  A 40 percent rating is also warranted for an intervertebral disc syndrome with incapacitating episodes having a total duration of at least 4 weeks during the prior 12 months.  38 C.F.R. § 4.71a, Diagnostic Codes 5235-43.  An incapacitating episode is a period of acute signs and symptoms that requires bed rest prescribed by a physician and treatment by a physician.  38 C.F.R. § 4.71a, Diagnostic Code 5243, Note (1).

VA treatment records and examinations since August 1, 2013, forward show complaints of chronic lower back pain (aches), stiffness, and muscle strain involving the paraspinal muscles as well as degenerative changes at L4-5, mild scoliosis, and straightening of normal thoracic kyphosis.  While the Veteran demonstrated limitation of motion due to pain and stiffness, she still had forward flexion to 90 degrees, extension to 30 degrees, right and left lateral flexion to 30 degrees, and right and left lateral rotation to 30 degrees.  See August 2015 Examination.  

While she also reported having flare-ups of pain and stiffness in approximately September 2013, April 2014, and September 2014, she did not demonstrate limitation of motion that would warrant a staged rating during those periods and she was specifically instructed to avoid bed rest.  Even during periods of flare-up of pain and stiffness, the Veteran was treated only with muscle relaxants, non-steroidal anti-inflammatory medication, menthol creams, and physical therapy.  

During a period of flare-up in approximately September 2013 due to an injury in aerobics class, the Veteran had reduced range of forward flexion and extension due to pain, but the Veteran reported that it was usually under good control and did not significantly limit functioning.  She denied having experienced any numbness or tingling and VA medical practitioners found no evidence of muscle weakness, atrophy, or sensory changes.  She was told to avoid bed rest and continue her normal activities.  

In April 2014, she reported a flare-up and was prescribed muscle relaxants and physical therapy.  In September 2014, she reported that her pain had worsened and was now so severe that it impacted her sleep.  It was exacerbated by bending over, forward flexion, and extension, but not with left or right lateral rotation.  VA medical practitioners found her forward flexion and extension were limited by pain, but she had normal reflex, strength, and sensory examinations.  She was treated with muscle relaxants non-steroidal anti-inflammatory medication, and physical therapy and diagnosed with acute-on-chronic back pain due to developing muscle strains and myofascial pains.  Two months later, the Veteran reported that her symptoms had mostly resolved.  She had no pain with forward flexion or extension, and both she and the treating VA medical practitioner agreed that some of her somatic pain symptoms had been and were attributable to the status of her mental health.  

Throughout 2015, the Veteran continued to report flare-ups of back pain and stiffness that were precipitated by prolonged bending, standing, or sitting for more than 1-2 hours and were relieved by heating, rest, non-steroidal anti-inflammatory medication, and stretching.  The August 2015 VA examiner found the Veteran had normal range of motion-forward flexion to 90 degrees, and 30 degrees of extension, bilateral lateral flexion, and bilateral lateral rotation.  The Veteran had pain with each range of motion, but did not have additional limitation of motion with repetition and did not show evidence of radiculopathy, guarding, spasm, abnormal reflexes, or weakness.  The Veteran reported that her flare-ups of pain and stiffness were consistent, but generally resolved within one day and did not cause functional loss or impairment.  The August 2015 VA examiner determined the Veteran's lower back disability did not impact her ability to work.  

December 2015 VA treatment records show the Veteran's lower back disability was assessed as stable, unchanged, without loss of strength or sensation in the lower extremities or bowel/bladder changes.  The Veteran requested and was given a heat pad for assistance with pain and reported that menthol cream also helped with her pain.  

In February 2016, a VA medical practitioner found the Veteran walked well, and during the March 2016 VA knee examination, she reported walking up to a half-mile from the train to her home, ascending and descending 2-3 flights of stairs, and walking around campus 4-5 days a week.

The most competent, credible, and probative evidence of record preponderates against assigning a disability rating higher than 20 percent for degenerative disc disease at L4 to S1 since August 1, 2013.  The Veteran is competent to report experiencing chronic lower back aches and stiffness throughout the relevant period, and her reports are credible and probative, as they are internally consistent and consistent with contemporaneous medical records.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007).  She is not, however, competent to diagnose intervertebral disc syndrome or prescribe herself bedrest, diagnose ankylosis of any part of the spine, or find that her range of motion was ever limited to a specific degree or extent.  These issues are medically complex, involving multiple systems in the body, and require specialized knowledge and experience with clinical imaging and measuring devices.  See 38 C.F.R. § 4.46 (2015); Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007).  

The Board therefore gives more probative weight to the medical evidence of record, which shows that the Veteran's consistent flare-ups of pain and stiffness did not cause limitation of motion or functional impairment that more nearly approximates limitation of forward flexion of the thoracolumbar spine to 30 degrees or less; or, favorable or unfavorable ankylosis of the entire thoracolumbar spine; or, unfavorable ankylosis of the entire spine; or, intervertebral disc syndrome with incapacitating episodes having a total duration of at least 4 weeks during the prior 12 months.  A higher disability rating is not warranted.

B.  Left Shoulder

The Veteran asserts that her left shoulder disability is worse than the current disability rating reflects.  Service connection was granted in July 2008, and a 10 percent disability rating was assigned, effective February 1, 2008.  In September 2014, the Board denied entitlement to an initial disability rating in excess of 10 percent prior to July 31, 2013.

To receive a 20 percent rating for her left shoulder disability since August 1, 2013, the evidence must show that it is manifested by limitation of motion to the shoulder level, midway between the side and shoulder level, or to 25 degrees from the side.  Alternatively, the evidence must show nonunion of the clavicle and scapula with loose movement or dislocation of the clavicle or scapula; or, other impairment of the humerus.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5200-03.

VA treatment records and examinations since August 1, 2013, forward show complaints of a chronic left shoulder strain with flare-ups of pain and stiffness as well as degenerative changes, but generally normal range of motion and treatment involving only rest, heat, a soft splint brace, and non-steroidal anti-inflammatory medication.  A September 2013 VA X-ray showed no fracture or dislocation, no remarkable degenerative changes, and no remarkable findings in soft tissue.  April 2014 VA treatment records show complaints of upper back and shoulder pain; however, a physical examination found normal range of motion and normal strength, and the Veteran denied any numbness, tingling, or weakness.  

During the August 2015 VA shoulder examination, the Veteran reported that her left shoulder hurt "most of the time"-an achy sensation with lifting or raising her left arm.  She reported daily flare-ups of pain and stiffness that resolved after up to one day with rest, heat, a soft sling splint brace, and non-steroidal anti-inflammatory medication.  The examiner found that the appellant had pain with motion that did not result in or cause functional loss or additional limitation of motion with repetitive testing.  The Veteran had tenderness to palpation of the acromioclavicular joint, but normal flexion and abduction (to 180 degrees), normal external and internal rotation (to 90 degrees), normal muscle strength.  There was no evidence of ankylosis, rotator cuff conditions, instability or dislocation; no clavicle, scapula, or acromioclavicular joint condition; and no humerus issues.  An August 2015 VA X-ray revealed unchanged degenerative changes, including moderate narrowing and spurring at the acromioclavicular and glenohumeral joints, without functional impact. 

The competent, credible, and probative evidence of record preponderates against assigning a disability rating higher than 10 percent for the Veteran's left shoulder disability since August 1, 2013.  The Veteran is competent to report experiencing chronic left shoulder strain with flare-ups of pain and stiffness throughout the relevant period, and her reports are credible and probative, as they are internally consistent and consistent with contemporaneous medical records.   Jandreau, 492 F.3d at 1377 n.4.  She is not, however, competent to diagnose any additional left shoulder disability, such as a clavicle or humerus issue, or find that her range of motion was ever limited to a specific degree or extent.  These issues are medically complex, involving multiple systems in the body, and require specialized knowledge and experience with clinical imaging and measuring devices.  See 38 C.F.R. § 4.46; Woehlaert, 21 Vet. App. at 462.  

The Board therefore gives more probative weight to the medical evidence of record, which shows that the Veteran's consistent flare-ups of pain and stiffness did not cause limitation of motion or functional impairment that more nearly approximates limitation of motion to the shoulder level, midway between the side and shoulder level, or to 25 degrees from the side.  There is no evidence of nonunion of the clavicle and scapula with loose movement or dislocation of the clavicle or scapula; or, other impairment of the humerus.  A higher disability rating for the left shoulder is not warranted. 


C.  Left Hip 

The Veteran asserts that her left hip disability is worse than the current disability rating reflects.  Service connection was granted in July 2008, and a 10 percent disability rating was assigned, effective February 1, 2008.  In September 2014, the Board denied entitlement to an initial disability rating in excess of 10 percent prior to July 13, 2013.

In order to receive a rating higher than 10 percent for left hip disability since August 1, 2013, the evidence must show that the disability is manifested by a limitation of thigh flexion to 30 or fewer degrees; or, limitation of abduction with motion lost beyond 10 degrees; or, a flail hip joint; or, malunion of the femur with moderate or marked hip disability; or, fracture of the shaft or anatomical neck of the femur; or, ankylosis of the hip.  38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5010, 5250-55.  

VA treatment records and examinations from August 1, 2013, forward show complaints of chronic left hip pain with daily flare-ups of pain and stiffness with prolonged standing, bending, or sitting for more than 1-2 hours as well as degenerative changes.  Physical examinations found normal strength and reflexes and intact sensation.  The Veteran largely self-treated with non-steroidal anti-inflammatory medication as well as heating, rest, and stretching.  A September 2013 X-ray showed no evidence of fracture of dislocation and no remarkable findings in associated soft tissue, and an August 2015 left hip X-ray showed mild degenerative changes in the left sacroiliac joint, but overall a normal left hip without change from the September 2013 X-ray.  November 2014 VA treatment records showed no pain with internal or external rotation.  During the August 2015 VA examination, the Veteran demonstrated flexion to 125 degrees, extension to 30 degrees, abduction to 45 degrees, adduction to 25 degrees, external rotation to 60 degrees, and internal rotation to 40 degrees.  There was no tenderness to palpation of the left hip joint or associated soft tissue, no objective evidence of crepitus, and no additional limitation of motion or functional loss with repetitive testing.  The Veteran had normal strength, no muscle trophy, no ankylosis, no malunion or nonunion of femur, no flail hip joint, and no leg length discrepancy and she did not use an assistive device.  She reported flare-ups of pain and stiffness; however, they typically resolved within one day.  The VA examiner noted diagnoses of left sacroiliac hip pain syndrome in 2008 and left hip degenerative joint disease in 2015.  In February 2016, the Veteran denied pain with range of motion of the left hip, and a VA medical practitioner found the Veteran walked well.  During the March 2016 VA knee examination, the Veteran reported walking up to a half-mile from the train to her home, ascending and descending 2-3 flights of stairs, and walking around campus 4-5 days a week. 

The competent, credible, and probative evidence of record preponderates against assigning a disability rating higher than 10 percent for the Veteran's left hip disability since August 1, 2013.  The Veteran is competent to report experiencing chronic left shoulder strain with flare-ups of pain and stiffness throughout the relevant period, and her reports are credible and probative, as they are internally consistent and consistent with contemporaneous medical records.   Jandreau, 492 F.3d at 1377 n.4.  She is not, however, competent to diagnose any additional left shoulder disability, such as a clavicle or humerus issue, or find that her range of motion was ever limited to a specific degree or extent.  These issues are medically complex, involving multiple systems in the body, and require specialized knowledge and experience with clinical imaging and measuring devices.  See 38 C.F.R. § 4.46; Woehlaert, 21 Vet. App. at 462.  

The Board therefore gives more probative weight to the medical evidence of record, which shows that the Veteran's consistent flare-ups of pain and stiffness did not cause limitation of motion or functional impairment that more nearly approximates limitation of flexion to 30 or fewer degrees; or, limitation of abduction with motion lost beyond 10 degrees; or, a flail hip joint; or, malunion of the femur with moderate or marked hip disability; or, fracture of the shaft or anatomical neck of the femur; or, ankylosis of the hip.  A higher disability rating for the left shoulder is not warranted. 




D.  Left Elbow Limitation of Flexion

The Veteran asserts that her left elbow limitation of flexion is worse than the current disability rating reflects.  Service connection for left elbow strain was granted in July 2008, and a 10 percent disability rating was assigned, effective February 1, 2008.  In September 2014, the Board denied entitlement to an initial disability rating in excess of 10 percent prior to July 31, 2013.  

An August 2015 rating decision granted initial service connection for left elbow impairment of supination and pronation, and assigned a separate 10 percent initial disability rating, effective August 3, 2015.  The Veteran did not perfect an appeal to that decision; hence, the Board will not review it.  38 U.S.C.A. § 7105 (West 2014).

In order to receive a rating higher than 10 percent for left elbow disability since August 1, 2013, the evidence must show that the disability is manifested by a limitation of flexion to 90 or fewer degrees; or, limitation of extension to 75 or more degrees; or, ankylosis; or, flail joint or joint fracture; or, nonunion of radius and ulna with flail false joint; or, nonunion of the upper half of the ulna or radius.  38 C.F.R. § 4.71a, Diagnostic Codes 5205-12.  

VA treatment records and examinations show a diagnosis of left elbow tendonitis and complaints of daily left elbow strain with flare-ups of pain and stiffness.  May 2014 VA treatment records show a steroid injection in the left elbow tendon or tendon sheath following complaints of left elbow pain despite wearing a brace.  The Veteran reported that she preferred steroid injections to physical therapy due to her work schedule.  While the Veteran reported then that she had received relief from a prior steroid injection in December 2013, that injection appeared to have been in the right, not the left elbow-VA treatment records appear to be silent for any other steroid injection treatments to the left elbow from August 1, 2013, forward.  A September 2013 VA X-ray showed no acute fracture or dislocation and no remarkable degenerative changes or soft tissue findings.  An August 2015 VA X-ray showed a normal left elbow, with no change.  

During the August 2015 VA examination, the Veteran reported a daily left elbow achy sensation with lifting or raising her left arm and flare-ups of pain, and stiffness around the elbow that were relieved by rest, non-steroidal anti-inflammatory medication, a splint brace, and heat and generally resolved after up to one day.  The Veteran did not report any functional loss or impairment and she had normal range of motion-flexion to 140 degrees, extension to 0 degrees, supination to 85 degrees, and pronation to 80 degrees.  The VA examiner found the Veteran had normal strength, no flail joint, and no objective evidence of tenderness of palpation to the left elbow joint or associated soft tissue.  The VA examiner noted that the Veteran's pain with motion did not result in or cause functional loss and that repetitive testing did not result in additional limitation or motion or functional loss.  Ultimately, the VA examiner determined that the Veteran's left elbow disability did not impact her ability to perform any type of occupational task.  The Veteran underwent a subsequent VA examination for the right elbow in March 2016; however, while numerous functional limitations were attributed to the right elbow during that examination, no additional findings, functional limitations, or functional impairments regarding the left elbow were provided.

The competent, credible, and probative evidence of record preponderates against assigning a disability rating higher than 10 percent for the Veteran's left elbow disability since August 1, 2013.  The Veteran is already in receipt of the minimum evaluation for her noncompensable limitation of supination and pronation found during the August 2015 VA examination, and the record does not appear to contain any additional range of motion measurements taken with a goniometer, as prescribed by VA, that would warrant a higher disability rating.  The Veteran is competent to report flare-ups of left elbow pain and stiffness throughout the relevant period, and her reports are credible and probative, as they are largely internally consistent and consistent with contemporaneous medical records.   Jandreau, 492 F.3d at 1377 n.4.  She is not, however, competent to diagnose any additional left elbow disability, such as a flail joint or joint fracture, ankylosis, or nonunion of the radius or ulna, or find that her range of motion was ever limited to a specific degree or extent.  These issues are medically complex, involving multiple systems in the body, and require specialized knowledge and experience with clinical imaging and measuring devices.  See 38 C.F.R. § 4.46; Woehlaert, 21 Vet. App. at 462.  

The Board therefore gives more probative weight to the medical evidence of record, which shows that the Veteran's daily symptoms and her flare-ups of pain and stiffness did not cause limitation of motion or functional impairment that more nearly approximates limitation of flexion to 90 or fewer degrees; limitation of extension to 75 or more degrees; ankylosis; flail joint or joint fracture; nonunion of radius and ulna with flail false joint; or, nonunion of the upper half of the ulna or radius.  A higher disability rating for the left shoulder disability on appeal is not warranted. 

E.  Extraschedular Rating

The Board has considered whether this case should be referred for consideration of extraschedular evaluation under 38 C.F.R. § 3.321(b)(1) (2015).  The threshold factor for extraschedular consideration is that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  See Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  The evidence in this case does not show such an exceptional disability picture.  Comparison between the Veteran's current ratings with the criteria found in the rating schedule shows that the rating criteria reasonably describe her disability levels and symptomatology.  While her pain and stiffness during flare-ups and her resulting functional limitations, such as difficulty with lifting and difficulty with prolonged sitting, standing, or bending for more than 1-2 hours, are not explicitly addressed by the rating criteria, they are implicitly addressed and have been considered above.  The Veteran and her representative have not identified any symptoms not recognized by the rating criteria or alleged that the rating criteria are inadequate.   Regardless, the record also does not show that any additional indicia of an exceptional or unusual disability picture exist, such as marked interference with employment or frequent periods of hospitalization.  The Veteran reported working part-time at various points during the period on appeal while attending school and, importantly, felt that her most limiting functional impairments were due to her service-connected psychiatric disability.  See January 2014, March 2014, May 2014, November 2014 VA Treatment Records (reporting plans for future jobs, enjoying school and part-time work at her school, being quite bored and wanting to be more active and involved, and being excited about the prospect of a potential new job opportunity).  As such, referral for consideration of extraschedular rating for spine, elbow, hip, and shoulder orthopaedic disability is not warranted.  Bagwell v. Brown, 9 Vet. App. 337, 338-339 (1996); VAOPGCPREC 6-96 (Aug. 16, 1996); 61 Fed. Reg. 66,749 (1996).

Under Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  In this case, however, even after applying the doctrine of reasonable doubt, there are no additional service-connected disabilities that have not been attributed to a specific service-connected condition.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions. 

Finally, although the Veteran reported difficulty with certain occupational tasks listed in the VA examination Disability Benefits Questionnaires, such as prolonged sitting and standing, she has not asserted, and the record does not suggest, that her left elbow, left shoulder, left hip, and lower back disabilities rendered her totally unemployable during the relevant period.  Accordingly, a claim of entitlement to a total rating based on unemployability due to service-connected disability has not been raised.  Rice v. Shinseki, 22 Vet. App. 447 (2009).


ORDER

Entitlement to an initial disability rating in excess of 20 percent for degenerative disc disease at L4 to S1 since August 1, 2013, is denied.  

Entitlement to an initial disability rating in excess of 10 percent for a left shoulder condition since August 1, 2013, is denied.

Entitlement to an initial disability rating in excess 10 percent for a left hip condition since August 1, 2013, is denied.  

Entitlement to an initial disability rating in excess 10 percent for left elbow limitation of flexion since August 1, 2013, is denied.



____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


